Citation Nr: 1112404	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-44 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected lumbosacral strain. 

2.  Entitlement to an evaluation in excess of 10 percent prior to June 30, 2010 for lumbosacral strain, and an evaluation in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL


The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  In one rating decision, the RO denied the claim for service connection for cervical spine disorder.  In the other, the RO granted the claim for service connection for lumbosacral strain and assigned a 10 percent evaluation, effective from January 18, 2008.  The Veteran appealed the denial of his claim for service connection for the cervical spine disorder, and the assigned rating of 10 percent for the low back disorder.  

By the way of an August 2010 rating decision, the RO increased the initial assigned evaluation for the low back disorder from 10 to 20 percent, effective from January 18, 2008.  In October 2010, VA received the Veteran's correspondence stating that he wished to withdrawal his appeal on the issue of an increased evaluation for lumbosacral strain disability.  

In January 2011, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 

FINDINGS OF FACT

1.  A cervical spine back disorder was not shown during service or at separation; the first medical evidence of a chronic cervical spine disorder is not shown until years after the Veteran's discharge from service.

2.  The preponderance of the evidence of record is against a finding that the Veteran's current cervical spine disorder is etiologically related an inservice neck injury, or to the lumbar spine disability. 

3.  In an October 2010 correspondence from the Veteran, he stated that he wished to withdraw his appeal as to the matter involving an increased evaluation for lumbosacral strain. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of an increased evaluation for lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in February 2008 that addressed the notice elements concerning his claims. The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  It is noted that during the January 2011 Board hearing the Veteran identified outstanding private chiropractic treatment records from the early 1980's, but he indicated that those records were not available.  See January 2011 Board hearing transcript, pages 17 and 18.  The Boards finds that a remand is not needed to attempt to obtain those records as the Veteran has indicated that any attempt to obtain those records would be futile.  The Veteran stated that he did not have any other relevant treatment records dated prior to 2002 because he did not have insurance and he could not afford to seek medical assistance for his neck problems.  

VA also provided the Veteran with spine examinations in September 2008 and June 2010.  In each examination report, the examiners addressed the nature and etiology of the Veteran's disorder.  These examination reports are adequate for adjudication purposes.  

The Board acknowledges the Veteran's contention that the June 2010 VA examination report contains medical statements that conflict with the September 2008 VA examiner's medical opinion on the issue of etiology of the Veteran's cervical spine disorder.  The June 2010 VA examiner stated that the service-connected lumbosacral strain did not cause or aggravate the cervical spine disorder, because "both conditions started simultaneously (as reported by patient) and resulted from the same accident. " Essentially, the Veteran contends that this statement implies a positive nexus between the current cervical spine disorder and his service.  The Board disagrees.  

It is pertinent to note that the June 2010 VA examiner further explained that the "etiology of the cervical spine degenerative disc and joint condition is due to aging," and that "aging affects the cervical spine and the lumbar spine."  Here, the VA examiner concludes that the Veteran's cervical spine disorder and his lumbosacral strain disability are etiologically related to the aging process, as opposed to any inservice injury.  Since VA has already seen it was fit to award service connection for the Veteran's lumbosacral strain, service connection for the low back disorder will not be discussed further.  What is a critical to the matter at hand, however, is the June 2010 VA examiner's medical conclusion that the Veteran's current cervical spine disorder is likely related to the aging process.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for cervical spine disorder, to include as secondary to his service-connected lumbosacral strain. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for cervical spine disorder.  He asserts that his current diagnosed disorder is related to an inservice back injury.  He states that while he was working on top of a tank, the engine part that he was loading into the tank fell on him and knocked him to the ground.  He reports that he has experienced both neck and back pain since that injury, even though, he was only treated for low back problems during his period of service.  In the alternative, the Veteran contends that his cervical spine disorder was caused or aggravated by his service-connected lumbosacral strain disability.

A review of the Veteran's service treatment records do not show any complaints, treatment for, or diagnoses of any neck problems during his period of service.  The records do show that the Veteran injured his back in August 1971 and that he sought treatment for low back pain and radiating pain down his legs in the following months.  He was diagnosed with lumbar strain and possible compressed root nerve.  The report of a February 1973 examination prior to separation shows that the Veteran's spine was evaluated as normal.  There was no indication of any neck problems at that time.  

The first available medical evidence of any neck problems comes after service in 2001.  An August 2001 private treatment record shows that the Veteran presented with a history of pain in the right posterior neck that radiated down his shoulder into his arm for the past two months.  The Veteran denied any injury, but it was noted that he worked driving trucks, operating a bulldozer and jumping from one piece of equipment to another throughout his long workday.  He was diagnosed with muscle tension causing pain in the right posterior neck, shoulder and arm.  An August 2002 private treatment record shows that the Veteran again presented for complaints of right posterior shoulder pain radiating into his upper right arm that had been constant for the past six weeks.  It was noted that the Veteran had osteoarthritis of the C6 and C7, with degenerative disc space narrowing and associated facet arthrosis.  A subsequent magnetic resonance imaging (MRI) report revealed disk herniation at C5-6. 

Subsequent private and VA treatment records show that the Veteran continued to experience neck pain, radiating pain, painful motion, and decreased range of motion.  

In September 2008, the Veteran was afforded a VA spine examination in conjunction with his claim.  Based on the findings from the examination and a review of the medical records, the VA examiner diagnosed the Veteran with degenerative disk disease and degenerative joint disease in the cervical spine with radiculopathy into the right shoulder and arm.  The VA examiner opined that the Veteran's cervical spine disorder was less likely than not related to his period of service and the stated that the cervical spine problem was not caused or aggravated by his service-connected lumbosacral strain.  The examiner noted that there was no history of neck injury or treatment in the Veteran's service treatment records.  The examiner further stated that a lumbosacral spine strain does not cause cervical spine degenerative disk disease, degenerative joint disease or cervical radiculopathy.  The examiner concluded that the likely etiology of the Veteran's cervical spine disorder was age, genetics and use. 

In March 2010, the Veteran submitted a private medical statement from B. H., a chiropractic doctor.  Dr. H. stated that the Veteran has "degenerative changes which were caused from previous traumas to the upper back and neck.  It is possible that these occurred during his military duty."  

The Veteran underwent another VA spine examination in June 2010.  Based on the findings from the examination and a review of the medical records, the VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability caused the cervical spine disorder.  The examiner recorded that he considered the Veteran's reports that his back and neck were both injured during the same accident in service, and as such, the examiner noted there was no time for the lumbar spine disability to affect the cervical spine area.  The examiner concluded that the likely etiology of the Veteran's cervical spine disorder was aging.  The examiner noted that aging affects both the cervical spine and the lumbar spine.  

In January 2011, the Veteran and his wife testified before the undersigned.  The Veteran testified that he has experienced neck pain as well as back pain since the 1971 accident.  He reported that he first sought treatment for neck pain in the 1980's from a chiropractor, but he stated that his treatments records are only available since 2002.  His wife testified about her observations of her husband's neck pain. 

The Board will now address the Veteran's claim for service connection for cervical spine disorder on a direct basis.  Again, to prevail on the issue of direct service connection, there must be (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

The record shows that the Veteran has a current diagnosis of degenerative joint disease and degenerative disk disease in the cervical spine, with radiculopathy.  The Veteran reports that he injured his neck while working on a tank when a part fell on him and knocked him to the ground.  While there is no corresponding service treatment record that shows the Veteran injured his neck at that time, the records do show that he injured his low back in August 1971.  He reports that he injured his neck during the same incident when he injured his back, but that he only sought treatment for the back problems. 

The Veteran is competent to report an injury and symptoms experienced and this is credible and persuasive evidence that supports a finding that the Veteran injured his neck during the same accident where he injured his back while he was on active duty.  

The remaining question is whether the preponderance the evidence supports a finding that the current diagnosed cervical spine disorder is related to service, including his inservice injury.  Based on a review of the evidence, the Board finds that the weight of the evidence is against such a finding.  

First and foremost, the service treatment records contain no evidence of treatment for any neck problems, much less a chronic neck problem during the Veteran's period of active service.  See 38 C.F.R. § 3.303.  On his examination prior to separation, the Veteran's spine was evaluated as normal.  The first evidence of a chronic cervical spine disorder is not shown until 2001.  Essentially, a chronic neck disorder was not shown in service, at separation, or for more than two decades after the Veteran's separation from service.  38 C.F.R. § § 3.307 and 3.309.

Second, the record also does not show a continuity of symptomatology (or treatment) for any neck problems, following the Veteran's separation from service in 1973 until 2001.  While the Veteran reported that he had neck problems over the years since service, the record does not document any treatment for complaints or findings involving the neck until 2001.  Moreover, the Veteran testified that he did not seek any medical treatment for his neck problems until the 1980's, which comes almost a decade after his separation from service.  A lengthy period of time between service and the first post-service clinical notation of complaints or symptoms associated with the disability at issue is of itself a factor for consideration that weighs against a finding that the current disability is related to service.   See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  
The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experience neck problems since the 1971 injury.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  

Here, the record contains conflicting statements from the Veteran regarding the onset of his current neck problems.  While the Veteran testified that his current neck problems had an onset in 1971, the September 2008 VA examination report shows he reported an onset of his neck problems was in the 1980's.  It is also noted that the August 2001 private treatment record shows the Veteran denied any previous neck injuries, and he reported the onset of neck pain two months earlier.  

In light of the conflict between the Veteran's accounts as to the onset of his current neck problems, and the lack of treatment for neck symptoms for two decades after service, the Board has to question the credibility of the Veteran's current contention.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports that the onset of his current neck problems was in 1971.  His statements cannot be used as evidence of continuity symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Further, the September 2008 VA examiner concluded that the Veteran's cervical spine disorder was not etiologically related to his period of service.  The examiner supported his conclusion by noting that there was no evidence of any neck injury or treatment in service.   He found that the etiology of the cervical spine disorder was more likely the result of aging, genetics and use.  The June 2010 VA examiner also concluded that the Veteran's cervical spine disorder was due to the aging process.  The Board finds that these medical opinions are highly probative in this matter. 

In contrast, Dr. H.'s medical statement bears limited probative value on the issue of etiology.  The Board finds that Dr. H's opinion regarding the possibility that the Veteran's cervical spine disorder was incurred during service is speculative in nature.  Dr. H. states that it is "possible" that the Veteran's cervical spine disorder is related to his inservice injury as opposed to any post-service neck injury.  

Service connection may not be based on a resort to speculation or remote possibility, such as indicated by that opinion.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). A number of Court cases have provided discussion on this point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

Here, Dr. H.'s medical statement is speculative in nature and does not provide a direct medical link between the Veteran's current cervical spine disorder and his inservice injury.  At best, Dr. H. only definitively states that the Veteran's current disorder is related to a previous trauma.  While the record does not show any other post-service injury, it is pertinent that the August 2001 private treatment record indicates that the Veteran's neck pain was related to his employment driving trucks and working with construction equipment.  

Based on the foregoing, the Board finds that the preponderance of the evidence does not support the finding that the Veteran's current cervical spine disorder is etiologically related to his service, including an inservice injury. 

Next, the Board turns to the Veteran's alternative theory of entitlement - secondary service connection.  The remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current cervical spine disorder is related to his service-connected lumbosacral strain.  See 38 C.F.R. § 3.310.  Here, the weight of the medical evidence is against such a finding.  

Both the September 2008 VA examiner and the June 2010 VA examiner found that the Veteran's cervical spine disorder was not caused or aggravated by his service-connected lumbosacral.  Instead, each examiner related the Veteran's cervical spine disorder to the aging process.  The Board finds it pertinent that there is no other medical opinion of record to the contrary. 

The Board has considered the Veteran's own assertions regarding a possible connection between his cervical spine disorder and lumbar spine disability.  
The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In this case, the question of medical nexus requires medical knowledge on the development of degenerative changes and it is not capable of lay observation. The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In contrast, the two VA medical examiners have opined against a link between the Veteran's cervical spine disorder and his service-connected lumbosacral strain.  

In sum, the cervical spine disorder is not shown to be directly related to any period of the Veteran's service, to include an inservice injury.  Additionally, the preponderance of the medical evidence of record is against a finding that the Veteran's cervical spine disorder is proximately due to his service-connected lumbosacral strain.  See 38 C.F.R. § 3.310.  As shown above, both VA examiners found that the Veteran's cervical spine disorder was more likely related to the aging process.  The Board finds that the preponderance of the medical evidence is against an award of service connection.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

3.  Withdrawal of Issue 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

[Continued on the following page.]
The record reflects that the Veteran perfected an appeal of the September 2008 rating decision's assignment of a 10 percent evaluation for lumbosacral strain.  In a subsequent August 2010 rating decision, the assigned evaluation was increased to 20 percent, effective from June 30, 2010.  Thereafter, the Veteran indicated in an October 2010 correspondence to VA that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid
withdrawal of the issue involving an increased evaluation for lumbosacral strain.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

Entitlement to service connection for cervical spine disorder is denied. 

The appeal as to an increased evaluation for lumbosacral strain is dismissed. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


